Case 2:21-cv-01670-DMG-RAO Document 16 Filed 03/29/21 Page 1 of 2 Page ID #:165




                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

  Case No.    CV 21-1670-DMG (RAOx)                                     Date     March 29, 2021

  Title Roger Feldman dba Aliga Online v. Discover Bank, et al.                        Page     1 of 2

  Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

               KANE TIEN                                                NOT REPORTED
               Deputy Clerk                                              Court Reporter

     Attorneys Present for Plaintiff(s)                        Attorneys Present for Defendant(s)
              None Present                                               None Present

  Proceedings: IN CHAMBERS—ORDER RE PLAINTIFF’S MOTION TO REMAND [10]

         This matter is before the Court on the Motion to Remand (“MTR”) filed by Plaintiff
  Roger Feldman dba Aliga Online. [Doc. # 10.]

           In his motion, Feldman argues that Defendant Discover Bank failed to adequately allege
  this Court’s diversity jurisdiction in its Notice of Removal. Pursuant to 28 U.S.C. section 1332,
  a district court shall have jurisdiction over a civil action where the matter in controversy exceeds
  the sum or value of $75,000 and there is complete diversity of citizenship between the parties.
  28 U.S.C. § 1332. A civil action brought in a state court over which a federal district court has
  original jurisdiction may be removed by the defendants to a district court where such an action
  could have been brought. 28 U.S.C. § 1441.

         According to Feldman, Defendant cannot rely solely on allegations that Feldman is a
  “resident of Los Angeles County, California” to show that he is a citizen of California. MTR at
  3 (quoting Not. of Removal at ¶ 2 [Doc. #1]). It is true that domicile, not residence, establishes
  an individual’s citizenship. Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001). A
  person’s domicile is his permanent home, where he resides with the intention to remain or to
  which he intends to return. Lew v. Moss, 797 F.2d 747, 749 (9th Cir. 1986). According to
  Feldman’s Complaint filed in the Los Angeles County Superior Court, he was a resident of Los
  Angeles County at all times relevant to the case, beginning in 2015 and continuing through his
  Complaint’s filing in 2021, and does business as Aliga Online with his principal place of
  business in Los Angeles County. Compl. at ¶¶ 1, 13, 20. Defendant relied on these allegations
  as evidence of Feldman’s residence and intent to remain in California. See Opp. at 5. Because
  Feldman produces no evidence indicating his domicile in any other state and fails to address
  Defendant’s arguments regarding his domicile in his Reply, Defendant has sufficiently shown
  Feldman’s California citizenship for the purposes of removal to this Court.

         As for Defendant’s citizenship, Feldman fails to cite to the current standards for
  determining a corporation’s citizenship based on its state of incorporation and principal place of

  CV-90                              CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
Case 2:21-cv-01670-DMG-RAO Document 16 Filed 03/29/21 Page 2 of 2 Page ID #:166




                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES—GENERAL

  Case No.      CV 21-1670-DMG (RAOx)                                              Date     March 29, 2021

  Title Roger Feldman dba Aliga Online v. Discover Bank, et al.                                   Page     2 of 2

  business, defined as its “nerve center.” See Hertz Corp. v. Friend, 559 U.S. 77, 89-93 (2010).
  Defendant is incorporated in the State of Delaware. See Request for Judicial Notice (“RJN”),
  Ex. A & B [Doc. # 14.]1 Defendant also offers evidence that its headquarters is in Delaware, and
  its Chief Executive Officer and Chief Financial Officer work in Delaware. See id. Ex. C; Halling
  Decl. at ¶ 2 [Doc. # 13-1]. Therefore, Delaware appears to be Defendant’s nerve center, or “the
  place where a corporation’s officers direct, control, and coordinate the corporation's activities.”
  Hertz, 559 U.S. 77, 92–93 (2010). Feldman’s only evidence to the contrary is the presence of
  Defendant’s ATMs in California, which is not indicative of Defendant’s principal place of
  business.

         Finally, Feldman does not and cannot argue that the amount-in-controversy is not met
  here. He argues that he has been damaged in the amount of at least $974,760, which easily
  exceeds the $75,000 threshold. Compl. at Prayer for Relief.

        For the foregoing reasons, the requirements for diversity jurisdiction are met, and the
  Court DENIES Feldman’s motion to remand. The April 2, 2021 hearing is VACATED.
  Defendant shall file its Answer by April 12, 2021.


  IT IS SO ORDERED.




          1
             The Court GRANTS Defendant’s request for judicial notice of California and Delaware state documents,
  which are reliable sources whose accuracy cannot reasonably be questioned. See U.S. ex rel. Modglin v. DJO Glob.
  Inc., 48 F. Supp. 3d 1362, 1381 (C.D. Cal. 2014), aff’d sub nom. United States v. DJO Glob., Inc., 678 F. App’x 594
  (9th Cir. 2017);

  CV-90                                   CIVIL MINUTES—GENERAL                           Initials of Deputy Clerk KT
